Head, Presiding Justice.
The certificate of the trial judge does not amount to a certification that the bill of exceptions is true, but, on the contrary, shows that it is not true. “A certificate to a bill of exceptions, wherein the judge certifies that it is true, ‘except as hereinafter qualified/ and then adds the qualification after the close of the general certificate, does not amount to a certification that the bill of exceptions as written is true; and the writ of error must be dismissed.” Central of Georgia R. Co. v. Mills, 143 Ga. 47 (84 SE 120); Hatcher v. Smith & Gordon, 84 Ga. 451 (11 SE 1064); Jarriel v. Jarriel, 115 Ga. 23 (41 SE 262); Adamson v. Bradley, 147 Ga. 328 (93 SE 894); Fischer v. Carpenter, 178 Ga. 224 (172 SE 464); Bentley v. Gordon, 188 Ga. 103 (2 SE2d 912); Beasley v. Georgia Power Co., 207 Ga. 188 (60 SE2d 363); Wofford v. Nance, 217 Ga. 640 (124 SE2d 72).

Writ of error dismissed.


AH the Justices concur.